DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12, 19, 20, 22, and 25 are objected to because of the following informalities: 
Claim 12, line 6, “the” should be inserted before “tissue”.  
Claim 19, line 6, “the” should be inserted before “tissue”.  
Claim 19, line 8, “elongate” should read “elongated”.
Claim 20, line 1, “the” should be inserted before “tissue”.  
Claim 22, line 1, “the” should be inserted before “tissue”.  
Claim 25, line 5, “the” should be inserted before “tissue”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-13, 16, 18-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0255597 (Pravong) in view of US 6,045,566 (Pagedas) and US 2013/0253267 (Collins).
12. Pravong discloses a method of morcellating tissue including inserting a surgical retrieval apparatus into a surgical site (peritoneal cavity 102)(FIG. 1; P0034-P0035). The method includes feeding tissue to be morcellated to a distal end of a morcellator (morcellation device 200) with a surgical instrument (tenaculum 401)(FIG. 4; P0038). The method includes activating the morcellator where the morcellator including an elongated tube (tube 701, 702) having a distal cutting end (cutting blade 704, 705). Activating the morcellator includes driving oscillation of the distal cutting end of the elongated tube of the morcellator to morcellate tissue (FIG. 7; P0041).
Pravong discloses the invention substantially as claimed as discussed above. However, Pravong does not disclose the specimen retrieval bag such that it does not disclose the step of encapsulating tissue to be morcellated with the bag and inserting the distal portion of the morcellator into the bag. Pagedas teaches a method in the same field of endeavor where tissue to be morcellated (18) is encapsulated within a specimen retrieval bag (12) and a distal portion of a morcellator (10) is inserted into the bag (FIG. 1; col. 4, lns. 19-35) for the purpose of easily removed morcellated tissue from the body cavity within the bag (FIG. 1; col. 4, lns. 19-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pravong to include the bag as taught by Pagedas in order to easily remove morcellated tissue from the body cavity within the bag.
Pravong discloses the invention substantially as claimed as discussed above. However, Pravong does not disclose the specimen retrieval bag is configured to inhibit the morcellator from cutting through the specimen retrieval bag such that the morcellated tissue is inhibited from contacting tissue external of the specimen retrieval bag. Collins teaches a method in the same field of endeavor where the specimen retrieval bag is configured to inhibit the morcellator from cutting through the specimen retrieval bag such that the morcellated tissue is inhibited from contacting tissue external of the specimen retrieval bag (see middle layer 9)(FIG. 3; P0058) in order to provide an enclosed environment from which traces of the specimen cannot escape even in the situation where the inner layer of the bag is ruptured (FIG. 3; P0058). Examiner also notes that Pagedas teaches its morcellator and method promoting a sterile morcellation site where morcellated tissue cannot escape via shield (col. 4, lns. 3-41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bag as taught by Pagedas to be configured to inhibit the morcellator from cutting through the bag as taught by Collins in order to provide an enclosed site from which traces of the specimen cannot escape even in the situation where the inner layer of the bag is ruptured.
13. Oscillation of the distal cutting end of the morcellator about a longitudinal axis is mechanically driven by a motor (FIG. 7; P0041).
16. Feeding the tissue to be morcellated to the distal portion of the morcellator includes engaging the tissue with a blunt section of the distal cutting end of the elongated tube such that the distal cutting end skives an outer surface of the tissue (see “protuberance” at P0042).
18. The method includes sealing at least one of a first lumen or a second lumen to maintain insufflation (FIG. 1; P0034).
19. Pravong discloses a method of morcellating tissue including positioning a distal portion of a morcellator (morcellation device 200) within a surgical site (peritoneal cavity 102)(FIG. 1; P0034-P0035). The morcellator including an elongated tube (tube 701, 702) having a distal cutting end (cutting blade 704, 705). The method includes feeding tissue to be morcellated to the distal portion of the morcellator with a surgical instrument (tenaculum 401)(FIG. 4; P0038). The method includes activating the morcellator such that the elongate tube oscillates the distal cutting end of the elongate tube to morcellate tissue (FIG. 7; P0041).
Pravong discloses the invention substantially as claimed as discussed above. However, Pravong does not disclose the specimen retrieval bag such that it does not disclose the step of inserting a specimen retrieval bag into a surgical site and encapsulating tissue to be morcellated with the bag and positioning a distal portion of the morcellator into the bag. Pagedas teaches a method in the same field of endeavor where tissue to be morcellated (18) is encapsulated within a specimen retrieval bag (12) in a surgical site and a distal portion of a morcellator (10) is inserted into the bag (FIG. 1; col. 4, lns. 19-35) for the purpose of easily removed morcellated tissue from the body cavity within the bag (FIG. 1; col. 4, lns. 19-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pravong to include the bag as taught by Pagedas in order to easily remove morcellated tissue from the body cavity within the bag.
Pravong discloses the invention substantially as claimed as discussed above. However, Pravong does not disclose the specimen retrieval bag is configured to inhibit the morcellator from cutting through the specimen retrieval bag such that the morcellated tissue is inhibited from contacting tissue external of the specimen retrieval bag. Collins teaches a method in the same field of endeavor where the specimen retrieval bag is configured to inhibit the morcellator from cutting through the specimen retrieval bag such that the morcellated tissue is inhibited from contacting tissue external of the specimen retrieval bag (see middle layer 9)(FIG. 3; P0058) in order to provide an enclosed environment from which traces of the specimen cannot escape even in the situation where the inner layer of the bag is ruptured (FIG. 3; P0058). Examiner also notes that Pagedas teaches its morcellator and method promoting a sterile morcellation site where morcellated tissue cannot escape via shield (col. 4, lns. 3-41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bag as taught by Pagedas to be configured to inhibit the morcellator from cutting through the bag as taught by Collins in order to provide an enclosed site from which traces of the specimen cannot escape even in the situation where the inner layer of the bag is ruptured.
20. Feeding tissue to be morcellated to the distal portion of the morcellator includes grasping tissue with the surgical instrument and urging the tissue into contact with the distal portion of the morcellator (FIG. 4; P0038).
21. Urging the tissue into contact with the distal portion of the morcellator includes drawing the surgical instrument distally through the elongated tube of the morcellator (e.g., “urging…” includes drawing tenaculum 401 distally through the tube when tenaculum is initially inserted before it is used to grasp tissue since it is a step in the urging process).
22. Feeding the tissue to be morcellated to the distal portion of the morcellator includes engaging the tissue with a blunt section of the distal cutting end of the elongated tube such that the distal cutting end skives an outer surface of the tissue (see “protuberance” at P0042).
24. The method includes sealing at least one of a first lumen or a second lumen to maintain insufflation (FIG. 1; P0034).
25. Pravong discloses a method of morcellating tissue including inserting a distal portion of a morcellator (morcellation device 200) into a surgical site (FIG. 1; P0034-P0035). The distal portion of the morcellator including a distal cutting end (cutting blade 704, 705). The method includes feeding tissue to be morcellated to the distal portion of the morcellator using a surgical instrument (tenaculum 401) inserted through the morcellator (FIG. 4; P0038). The method includes activating the distal cutting end of the morcellator to morcellate tissue (FIG. 7; P0041).
Pravong discloses the invention substantially as claimed as discussed above. However, Pravong does not disclose the specimen retrieval bag such that it does not disclose the step of encapsulating tissue to be morcellated within the bag and inserting the distal portion of the morcellator into the bag. Pagedas teaches a method in the same field of endeavor where tissue to be morcellated (18) is encapsulated within a specimen retrieval bag (12) and a distal portion of a morcellator (10) is inserted into the bag (FIG. 1; col. 4, lns. 19-35) for the purpose of easily removed morcellated tissue from the body cavity within the bag (FIG. 1; col. 4, lns. 19-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pravong to include the bag as taught by Pagedas in order to easily remove morcellated tissue from the body cavity within the bag.
Pravong discloses the invention substantially as claimed as discussed above. However, Pravong does not disclose the specimen retrieval bag is configured to inhibit the morcellator from cutting through the specimen retrieval bag such that the morcellated tissue is inhibited from contacting tissue external of the specimen retrieval bag. Collins teaches a method in the same field of endeavor where the specimen retrieval bag is configured to inhibit the morcellator from cutting through the specimen retrieval bag such that the morcellated tissue is inhibited from contacting tissue external of the specimen retrieval bag (see middle layer 9)(FIG. 3; P0058) in order to provide an enclosed environment from which traces of the specimen cannot escape even in the situation where the inner layer of the bag is ruptured (FIG. 3; P0058). Examiner also notes that Pagedas teaches its morcellator and method promoting a sterile morcellation site where morcellated tissue cannot escape via shield (col. 4, lns. 3-41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bag as taught by Pagedas to be configured to inhibit the morcellator from cutting through the bag as taught by Collins in order to provide an enclosed site from which traces of the specimen cannot escape even in the situation where the inner layer of the bag is ruptured.
26. Activating the distal cutting end includes mechanically moving the distal cutting end (FIG. 7; P0041). 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0255597 (Pravong) in view of US 6,045,566 (Pagedas) and US 2013/0253267 (Collins), as applied to claim 12 above, and further in view of US 2010/0125287 (Cole).
Pravong discloses the invention substantially as claimed as discussed above and further discloses the oscillation of the distal cutting end being about a longitudinal axis (FIG. 7; P0041). However, Pravong does not disclose the oscillation being electromagnetically driven by an arrangement of magnets and solenoids or being harmonically driven by a spring assembly. Cole teaches a method in the same field of endeavor where oscillation of a distal cutting end is electromagnetically driven by an arrangement of magnets and solenoids or harmonically driven by a spring assembly (P0066) for the purpose of driving oscillation with alternative forces (P0066). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pravong to electromagnetically or harmonically drive oscillation of the distal cutting end as taught by Cole as alternative driving forces for oscillations in place of the motorized oscillation taught by Pravong.
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0255597 (Pravong) in view of US 6,045,566 (Pagedas) and US 2013/0253267 (Collins), as applied to claims 12 and 19 above, and further in view of US 2008/0234602 (Oostman).
Pravong discloses the invention substantially as claimed as discussed above. However, Pravong does not disclose the distal portion of the morcellator being disposed at an acute angle relative to a plane orthogonal to a longitudinal axis defined by the elongated tube. Oostman teaches a method in the same field of endeavor where the distal portion of the morcellator (relief portion 52) is disposed at an acute angle relative to a plane orthogonal to a longitudinal axis defined by the elongated tube (FIG. 3C and 4; P0084) for the purpose of limiting tissue penetration of the distal portion of the morcellator with an angled relief portion (P0085). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pravong to have a distal portion of the morcellator disposed at an acute angle as taught by Oostman in order to limit tissue penetration of the distal portion of the morcellator with an angled relief portion.
Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0255597 (Pravong) in view of US 6,045,566 (Pagedas) and US 2013/0253267 (Collins), as applied to claim 25 above, and further in view of US 2009/0292281 (Fleming).
Pravong discloses the invention substantially as claimed as discussed above. However, Pravong does not disclose activating the distal cutting end includes energizing the distal cutting end. Fleming teaches a method in the same field of endeavor where a distal cutting end (active electrode 14) is activated by electrically energizing the distal cutting end (FIG. 1-2; P0029) in order to cut tissue with an energized electrode (FIG. 1-2; P0029). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pravong to have the distal cutting end be activated via electrical energy as taught by Fleming, in place of mechanical energy as taught by Pravong, in order to cut tissue with an energized electrode.
Response to Arguments
Applicant’s arguments regarding the new limitations with respect to claims 12, 19, and 25 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771